      Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 1 of 30 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHROME HEARTS LLC,
                                                       Case No. 21-cv-02042
                        Plaintiff,

       v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                        Defendants.


                                         COMPLAINT

       Plaintiff Chrome Hearts LLC (“Plaintiff” or “Chrome Hearts”) hereby brings the present

action against the Partnerships and Unincorporated Associations identified on Schedule A attached

hereto (collectively, “Defendants”) and alleges as follows:

                              I.     JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, e-commerce stores1 operating under the seller aliases identified in

Schedule A attached hereto (the “Seller Aliases”). Specifically, Defendants have targeted sales to



1
 The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces and Domain
Names.
      Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 2 of 30 PageID #:2




Illinois residents by setting up and operating e-commerce stores that target United States

consumers using one or more Seller Aliases, offer shipping to the United States, including Illinois,

accept payment in U.S. dollars and, on information and belief, have sold products using infringing

and counterfeit versions of Chrome Hearts’ federally registered trademarks to residents of Illinois.

Each of the Defendants is committing tortious acts in Illinois, is engaging in interstate commerce,

and has wrongfully caused Chrome Hearts substantial injury in the State of Illinois.

                                     II. INTRODUCTION

       3.      This action has been filed by Chrome Hearts to combat e-commerce store operators

who trade upon Chrome Hearts’ reputation and goodwill by offering for sale and/or selling

unauthorized and unlicensed products, including jewelry, bags, shoes and other accessories, using

infringing and counterfeit versions of Chrome Hearts’ federally registered trademarks (the

“Counterfeit Chrome Hearts Products”). Defendants create e-commerce stores operating under

one or more Seller Aliases that are advertising, offering for sale and selling Counterfeit Chrome

Hearts Products to unknowing consumers. E-commerce stores operating under the Seller Aliases

share unique identifiers, establishing a logical relationship between them and that Defendants’

counterfeiting operation arises out of the same transaction, occurrence, or series of transactions or

occurrences. Defendants attempt to avoid and mitigate liability by operating under one or more

Seller Aliases to conceal both their identities and the full scope and interworking of their

counterfeiting operation. Chrome Hearts is forced to file this action to combat Defendants’

counterfeiting of its registered trademarks, as well as to protect unknowing consumers from

purchasing Counterfeit Chrome Hearts Products over the Internet. Chrome Hearts has been and

continues to be irreparably damaged through consumer confusion, dilution, and tarnishment of its

valuable trademarks as a result of Defendants’ actions and seeks injunctive and monetary relief.


                                                 2
      Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 3 of 30 PageID #:3




                                      III. THE PARTIES

Plaintiff

       4.      Plaintiff Chrome Hearts is a limited liability company organized and existing under

the laws of the State of Delaware, with an office and principal place of business at 915 North

Mansfield Avenue, Hollywood, California 90038.

       5.      Chrome Hearts is an American luxury brand that has been designing,

manufacturing, and selling artistically styled leather goods, apparel, jewelry, accessories, home

goods and furniture since 1989. Chrome Hearts is known around the world for its unique rocker-

chic jewelry, leather clothing, executive gadgets, striking hand-crafted wood furniture, and top-of-

the-line sunglasses (collectively, the “Chrome Hearts Products”).

       6.      Chrome Hearts is known for combining the look of rugged apparel with sterling

silver details to make highly desired fashion apparel and accessories.

       7.      Notable clients of Chrome Hearts Products include a wide diversity of entertainers

and celebrities that range from the Sex Pistols’ Steve Jones to Lee Ann Rimes, Britney Spears,

Cher, Billy Idol, Aerosmith, Lenny Kravitz, Guns N’ Roses, Bella Hadid, Madonna, Keith

Richards, David Beckham, Sting, Gloria Estefan, Christy Turlington, Naomi Campbell and Sharon

Stone. Chrome Hearts Products are sold in exclusive Chrome Hearts stores throughout the world,

and in select specialty stores around the world and in Illinois, including George Greene,

AccuVision Center and Contacts & Specs in Chicago, and All About Eyes in Bloomington.

       8.      In 1993, the Council of Fashion Designers of America (“CFDA”) presented

Chrome Hearts with an unsolicited award as designer of the year for its innovative accessories and




                                                 3
      Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 4 of 30 PageID #:4




jewelry designs. In 1999, Chrome Hearts was featured in the “Rock Style” exhibit at the Costume

Institute of the Metropolitan Museum of Art.

       9.      Chrome Hearts Products have been praised and recognized by numerous trade

publications, as well as publications directed to the general public, including articles in the United

States, Germany, Japan and France. These articles have acclaimed the high artistry, fashion, style

and uniqueness of Chrome Hearts’ designs.

       10.     Chrome Hearts advertises throughout the world in select high end and artistic

magazines. In addition, Chrome Hearts works with fashion and art magazines to feature editorial

articles on Chrome Hearts Products.

       11.     Virtually all Chrome Hearts Products, including clothing, denim and jewelry are

handmade in Los Angeles by Chrome Hearts’ craftsmen. The level of expert workmanship

exercised by these individuals is superior and conforms to the strict standards established by

Chrome Hearts.

       12.     The Chrome Hearts brand is a multi-million-dollar brand, and Chrome Hearts

spends considerable resources marketing and protecting it.

       13.     Chrome Hearts is the owner of the trademark CHROME HEARTS and various

composite trademarks comprising the CHROME HEARTS house mark and assorted design

components (collectively, the “CHROME HEARTS Trademarks”).                     Chrome Hearts has

continuously sold Chrome Hearts Products under the CHROME HEARTS house mark since at

least as early as 1989. As a result of its long-standing use, Chrome Hearts owns common law

trademark rights in its CHROME HEARTS Trademarks. Chrome Hearts has built substantial

goodwill in and to the CHROME HEARTS Trademarks. The CHROME HEARTS Trademarks

are famous and valuable assets of Chrome Hearts.


                                                  4
      Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 5 of 30 PageID #:5




       14.      In addition to common law trademark rights, Chrome Hearts has registered several

of its CHROME HEARTS Trademarks with the United States Patent and Trademark Office, a

non-exclusive list of which is included below.

 Registration
                               Trademark                           Goods and Services
  Number
  1,665,791                CHROME HEARTS                   For: jewelry, belt buckles made of
                                                           precious metal, key rings made of
                                                           precious metal, cufflinks, tie
                                                           fasteners made of precious metal,
                                                           brooches, necklaces and earrings in
                                                           class 014.

                                                           For: garment bags for travel, tote
                                                           bags, shoulder bags, purses and
                                                           luggage in class 018.

                                                           For: clothing; namely, shirts,
                                                           trousers, jackets, vests, chaps,
                                                           men’s and women’s underwear,
                                                           coats, clothing belts, gloves and
                                                           boots in class 025.

                                                           For: belt buckles not of precious
                                                           metal and tie fasteners not of
                                                           precious metal in class 026.

   2,192,539               CHROME HEARTS                   For: retail store services in the field
                                                           of general merchandise in class 042.

   5,186,592                                               For: eyewear, namely, eyeglasses,
                                                           sunglasses, their parts and cases;
                                                           phone accessories, namely, phone
                                                           straps, pouches specially adapted
                                                           for holding phones, phone cases,
                                                           charms for phones, tablet cases and
                                                           laptop cases; pre-recorded CDs and
                                                           DVDs in the field of music in class
                                                           009.

   5,186,676                                               For: incense holders in the nature of
                                                           incense burners in class 021.



                                                 5
  Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 6 of 30 PageID #:6




4,501,511                                      For: retail store services in the
                                               fields of general merchandise,
                                               namely, clothing, jewelry,
                                               handbags, eyewear, toys, furniture
                                               and household products in class
                                               035.

4,510,061                                      For: jewelry, namely, earrings,
                                               rings, bracelets, cuff bracelets,
                                               necklaces, pendants, brooches, cuff
                                               links, tie fasteners and watch
                                               bracelets, key rings of precious
                                               metals in class 014.

2,118,026                                      For: leather bags, namely,
                                               handbags, back packs, tote bags,
                                               shoulder bags, wallets and luggage
                                               in class 018.

                                               For: men’s and women’s clothing,
                                               namely, pants, shirts, tee shirts,
                                               sweaters, jackets, vests, chaps,
                                               skirts, belts, underwear, gloves,
                                               shoes and boots in class 025.

2,216,570                                      For: jewelry made wholly or in part
                                               of precious metal; namely, rings,
                                               earrings, necklaces, bracelets, cuff
                                               links, key rings, belt buckles,
                                               watches and tie fasteners in class
                                               014.

2,350,742                                      For: eyewear; namely, eyeglasses,
                                               sunglasses and their cases in class
                                               009.

3,061,598                                      For: retail store services in the field
                                               of general merchandise in class 035.


4,658,582                                      For: phone accessories, namely,
                                               phone straps, pouches specially
                                               adapted for holding phones, phone
                                               cases, charms for phones, tablet
                                               cases and laptop cases in class 009.

                                      6
  Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 7 of 30 PageID #:7




3,657,370                                      For: bags, namely, handbags,
                                               shoulder bags, back packs, tote
                                               bags, wallets, garment bags and
                                               luggage in class 018.

2,216,575                                      For: clothing; namely, tee shirts,
                                               shirts, tank tops, pants, chaps, jeans,
                                               sweaters and jackets in class 025.




2,307,126                                      For: jewelry made wholly or in part
                                               of precious metal, namely, rings,
                                               earrings, necklaces, bracelets, cuff
                                               links, key rings, belt buckles,
                                               watches and tie fasteners in class
                                               014.

2,375,507                                      For: bags; namely, handbags,
                                               shoulder bags, backpacks, tote bags,
                                               wallets and luggage in class 018.



2,408,082                                      For: men’s and women’s clothing;
                                               namely, jeans, leather pants, skirts,
                                               jackets, chaps, sweaters, vests tee-
                                               shirts and shirts in class 025.


2,538,565                                      For: eyewear; namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.



4,504,948                                      For: jewelry, namely, rings,
                                               earrings, necklaces, bracelets, cuff
                                               bracelets, pendants, brooches, cuff
                                               links, tie fasteners, key rings made
                                               of precious metals and watch
                                               bracelets in class 014.




                                      7
  Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 8 of 30 PageID #:8




4,648,016                                      For: phone accessories, namely,
                                               phone straps, pouches specially
                                               adapted for holding phones, phone
                                               cases, charms for phones, tablet
                                               cases and laptop cases in class 009.

3,657,375                                      For: bags, namely, handbags,
                                               shoulder bags, back packs, tote
                                               bags, wallets, garment bags and
                                               luggage in class 018.


2,954,539                                      For: jewelry, namely, bracelets,
                                               necklaces, rings, earrings, pendants,
                                               cuff links and watch bracelets in
                                               class 014.

3,770,379                                      For: eyewear; namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.

3,877,137                                      For: clothing; namely, tee shirts,
                                               shirts, tank tops, sweaters, sweat
                                               shirts, sweat pants, jeans, leather
                                               pants, coats, jackets, hats, socks,
                                               underwear and footwear in class
                                               025.

3,937,133                                      For: jewelry; namely, rings,
                                               earrings, necklaces, bracelets,
                                               pendants, cuff links, dog tags for
                                               wear by humans for decorative
                                               purposes and watch bracelets in
                                               class 014.

3,365,408                                      For: retail store services in the field
                                               of jewelry, clothing, handbags,
                                               eyewear, home furnishings, bed
                                               linen, and toys in class 035.

3,385,449                                      For jewelry, namely, bracelets,
                                               rings, watch bands, necklaces, and
                                               lighters made of precious metals in
                                               class 014.


                                      8
  Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 9 of 30 PageID #:9




3,388,911                                      For clothing, namely, tee shirts,
                                               shirts, tank tops, sweatshirts, sweat
                                               pants, sweaters, and hats in class
                                               025.

3,731,400                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.


3,743,975                                      For: bags, namely, handbags,
                                               shoulder bags, back packs, tote
                                               bags, wallets and luggage in class
                                               018.

4,809,639                                      For: paper goods, namely, post
                                               cards, stationery, tissue paper, gift
                                               boxes and printed matter, namely,
                                               magazines featuring information
                                               about fashion in class 016.

3,605,854                                      For: bags, namely, handbags,
                                               shoulder bags, clutches, tote bags,
                                               wallets, back packs and luggage in
                                               class 018.

3,605,860                                      For: jewelry, namely, rings,
                                               earrings, pendants, necklaces,
                                               bracelets, cuff bracelets, cuff links,
                                               watch bracelets and key rings made
                                               of precious metals in class 014.

3,606,059                                      For: clothing, namely, tee shirts,
                                               shirts, tank tops, sweaters, sweat
                                               shirts, sweat pants, jeans, pants,
                                               jackets, coats and hats in class 025.

3,731,397                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.




                                      9
 Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 10 of 30 PageID #:10




4,501,775                                      For: retail store services in the field
                                               of general merchandise, namely,
                                               clothing, clothing accessories,
                                               jewelry, handbags, fragrances,
                                               personal leather goods, luggage,
                                               toys, and smoking articles in class
                                               035.

4,783,129                                      For: paper goods, namely, post
                                               cards, stationery, tissue paper, gift
                                               boxes and printed matter, namely,
                                               magazines featuring information
                                               about fashion in class 016.

3,267,866                                      For: clothing, namely, tee shirts,
                                               shirts, jackets, tank tops, sweaters,
                                               hats and sweatshirts in class 025.


3,731,401                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.


4,494,781                                      For: bags, namely, shoulder bags,
                                               handbags, messenger bags, back
                                               packs, clutches, evening bags,
                                               wallets, duffel bags, luggage in
                                               class 018.

4,494,841                                      For: jewelry, namely, rings, earring,
                                               necklaces, bracelets, cuff bracelets,
                                               brooches, pendants, cuff links, key
                                               rings made of precious metals tie
                                               fasteners and watch bracelets in
                                               class 014.

3,385,415                                      For: jewelry, namely, bracelets,
                                               necklaces, key rings made of
                                               precious metals, rings, pendants,
                                               watch bracelets in class 014.




                                     10
 Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 11 of 30 PageID #:11




3,385,416                                      For: clothing, namely, tee shirts,
                                               shirts, sweaters, tank tops,
                                               sweatshirts, hats and pants in class
                                               025.



3,388,912                                      For: clothing, namely, tee shirts,
                                               shirts, sweatshirts, tank tops and
                                               hats in class 025.




4,616,169                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.




4,619,672                                      For: jewelry, namely, rings,
                                               earrings, bracelets, necklaces,
                                               pendants, cuff links, cuff bracelets,
                                               tie fasteners, key rings made of
                                               precious metals, watch bracelets
                                               and brooches in class 014.

4,619,673                                      For: bags, namely, handbags,
                                               shoulder bags, back packs,
                                               messenger bags, clutches, duffle
                                               bags, evening bags, wallets and
                                               luggage in class 018.


4,619,674                                      For: clothing, namely, tee shirts,
                                               shirts, tank tops, sweat shirts, sweat
                                               pants, vests, sweaters, jeans, pants,
                                               chaps, dresses, skirts, jackets, coats,
                                               underwear, swimwear, hats, socks
                                               and footwear in class 025.




                                     11
 Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 12 of 30 PageID #:12




4,619,675                                      For: Smoking articles, namely,
                                               cigarette lighters, cases and holders
                                               not of precious metals, tobacco
                                               pouches, cigar cutters and humidors
                                               in class 034.


3,784,392                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.




3,728,357                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.




4,494,945                                      For: clothing, namely, tee shirts,
                                               shirts, tank tops, sweaters, sweat
                                               shirts, vests, dresses, skirts, jackets,
                                               coats, jeans, leather pants, chaps,
                                               undergarments, swimwear, hats and
                                               footwear in class 025.

4,494,946                                      For: jewelry, namely, rings,
                                               earrings, bracelets, necklaces, cuff
                                               bracelets, cuff links, brooches,
                                               pendants, key rings made of
                                               precious metals, tie fasteners and
                                               watch bracelets in class 014.

3,731,402                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.




                                     12
 Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 13 of 30 PageID #:13




4,494,838                                      For: jewelry, namely, rings,
                                               earrings, necklaces, bracelets, cuff
                                               bracelets, tie fasteners, brooches,
                                               pendants, cuff links, key rings made
                                               of precious metals and watch
                                               bracelets in class 014.

4,497,576                                      For: clothing, namely, tee shirts,
                                               shirts, tank tops, sweaters, sweat
                                               shirts, sweat pants, jeans, leather
                                               pants, chaps, skirts, dresses, vests,
                                               jackets, coats, swimwear,
                                               underwear, hats and footwear in
                                               class 025.

5,186,624                                      For: belt buckles; belt buckles for
                                               clothing; zipper pulls; clothing
                                               accessories, namely, charms for
                                               attachment to zipper pulls and
                                               buttons in class 026.


3,388,920                                      For: clothing, namely, tee shirts,
                                               shirts, sweatshirts, jackets and pants
                                               in class 025.




3,728,356                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.




4,494,782                                      For: jewelry, namely, rings,
                                               earrings, necklaces, bracelets, cuff
                                               bracelets, brooches, tie fasteners,
                                               cuff links, watch bracelets in class
                                               014.




                                     13
 Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 14 of 30 PageID #:14




3,731,403                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.



4,510,024                                      For: clothing, namely, tee shirts,
                                               shirts, tank tops, sweaters, sweat
                                               shirts, sweat pants, vests, jackets,
                                               jeans, leather pants, dresses, skirts,
                                               swimwear, undergarments, hats and
                                               footwear in class 025.

3,894,026                                      For: jewelry, namely, rings,
                                               earrings, pendants, cuff bracelets,
                                               bracelets, necklaces, cuff links,
                                               watch bracelets, brooches and dog
                                               tags for wear by humans for
                                               decorative purposes in class 014.

2,214,641                                      For: clothing, namely, shirts, tee
                                               shirts, pants, jeans, leather jackets,
                                               leather vests, leather pants, chaps,
                                               coats, gloves, men’s and women’s
                                               underwear, clothing belts and
                                               footwear; namely, boots in class
                                               025.


2,214,642                                      For: bags; namely, shoulder bags,
                                               wallets, tote bags, handbags,
                                               garment bags and luggage in class
                                               018.




2,284,625                                      For: jewelry made wholly or in part
                                               of precious metals; namely,
                                               bracelets, necklaces, rings,
                                               pendants, earrings, key rings,
                                               brooches, lapel pins, cuff links,
                                               watches and belt buckles made
                                               wholly or in part of precious metals
                                               in class 014.

                                     14
 Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 15 of 30 PageID #:15




4,643,894                                      For: eyewear, namely, eyeglasses
                                               and sunglasses; component parts for
                                               all of the aforesaid goods; and cases
                                               for eyeglasses and sunglasses in
                                               class 009.


3,728,359                                      For: eyewear, namely, eyeglasses,
                                               sunglasses, eyeglass cases and
                                               sunglass cases in class 009.




4,510,020                                      For: jewelry, namely, rings,
                                               earrings, necklaces, bracelets, cuff
                                               bracelets, brooches, cuff links, key
                                               rings, watch bracelets and tie
                                               fasteners in class 014.


4,510,021                                      For: clothing, namely, shirts, tee
                                               shirts, tank tops, sweaters, vests,
                                               sweat shirts, sweat pants, jeans,
                                               leather pants, chaps, skirts, jackets,
                                               dresses, undergarments, hats,
                                               swimwear and footwear in class
                                               025.

4,643,872                                      For: bags, namely, shoulder bags,
                                               wallets, tote bags, handbags,
                                               evening bags, clutches, messenger
                                               bags, back packs, duffle bags,
                                               garment bags for travel and luggage
                                               in class 018.

3,385,439                                      For: clothing, namely, tee shirts,
                                               shirts, sweatshirts and hats in class
                                               025.




                                     15
 Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 16 of 30 PageID #:16




3,828,365                                      For: clothing, namely, tee shirts,
                                               shirts, tank tops, sweat shirts,
                                               sweaters, jackets, lingerie and hats
                                               in class 025.


3,831,922                                      For: bags, namely, hand bags,
                                               shoulder bags, messenger bags,
                                               back packs, duffle bags, clutches,
                                               evening bags, wallets and luggage
                                               in class 018.

3,882,533                                      For: jewelry, namely, rings,
                                               earrings, pendants, necklaces,
                                               bracelets, dog tags for wear by
                                               humans for decorative purposes,
                                               and cuff links in class 014.

3,658,047                                      For: bags, namely, handbags,
                                               shoulder bags, back packs, tote
                                               bags, wallets and luggage in class
                                               018.

4,510,022                                      For: bags, namely, handbags,
                                               shoulder bags, messenger bags,
                                               clutches, evening bags, tote bags,
                                               duffel bags, wallets and luggage in
                                               class 018.

3,605,968                                      For: men’s and women’s clothing,
                                               namely, pants, jeans and chaps in
                                               class 025.




3,637,806                                      For: bags, namely, handbags,
                                               shoulder bags, back packs,
                                               messenger bags, clutches, wallets
                                               and luggage in class 018.




                                     16
 Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 17 of 30 PageID #:17




3,873,570                                      For: belt buckles for clothing in
                                               class 026.




3,873,571                                      For: clothing, namely, tee shirts,
                                               shirts, tank tops, sweaters, sweat
                                               shirts, vests, jackets, coats, pants,
                                               jeans and hats in class 025.


4,497,539                                      For: eyewear, namely, sunglasses,
                                               eyeglasses and their cases in class
                                               009.



3,388,913                                      For: clothing, namely, tee shirts,
                                               shirts, tank tops and sweatshirts in
                                               class 025.




4,439,515                                      For: jewelry, namely, rings,
                                               earrings, bracelets, necklaces,
                                               pendants, cuff links, cuff bracelets,
                                               key rings made of precious metals
                                               and watch bracelets in class 014.


4,501,509                                      For: clothing, namely, tee shirts,
                                               shirts, tank tops, sweat shirts, vests,
                                               sweaters, sweat pants, jeans, leather
                                               pants, chaps, skirts, dresses, jackets
                                               coats, swimwear, hats,
                                               undergarments and footwear in
                                               class 025.




                                     17
      Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 18 of 30 PageID #:18




     4,494,842                                                 For: jewelry, namely, rings,
                                                               earrings, necklaces, bracelets, cuff
                                                               bracelets, brooches, pendants, cuff
                                                               links, key rings made of precious
                                                               metals, tie fasteners and watch
                                                               bracelets in class 014.


     4,494,843                                                 For: clothing, namely, shirts, tee
                                                               shirts, tank tops, sweaters, sweat
                                                               shirts, sweat pants, dresses, skirts,
                                                               jackets, coats, jeans, vests, leather
                                                               pants, chaps, swimwear, underwear,
                                                               hats and footwear in class 025.



         15.     The above U.S. registrations for the CHROME HEARTS Trademarks are valid,

subsisting, in full force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The

registrations for the CHROME HEARTS Trademarks constitute prima facie evidence of their

validity and of Chrome Hearts’ exclusive right to use the CHROME HEARTS Trademarks

pursuant to 15 U.S.C. § 1057(b). True and correct copies of the United States Registration

Certificates for the above-listed CHROME HEARTS Trademarks are attached hereto as Exhibit

1.

         16.     One of Chrome Hearts’ most iconic and well-recognized trademarks is the “CH



Plus Mark”             , federal trademark registrations for which include, but are not limited to,

U.S. Reg. No. 3,388,911 (for clothing, namely, tee shirts, shirts, tank tops, sweatshirts, sweat pants,

sweaters, and hats), U.S. Reg. No. 3,365,408 (for retail store services in the field of jewelry,

clothing, handbags, eyewear, home furnishings, bed linen, and toys), and U.S. Reg. No. 3,385,449

(for jewelry, namely, bracelets, rings, watch bands, necklaces, and lighters made of precious

metals).

                                                  18
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 19 of 30 PageID #:19




       17.     Chrome Hearts is also the owner of a federal copyright registration for the CH Plus

Mark (U.S. Copyright Reg. No. VA 705-233), a true and correct copy of which is attached hereto

as Exhibit 2. Through longstanding use, advertising, and registration, the CH Plus Mark has

achieved a high degree of consumer recognition and constitutes a famous mark.

       18.     Chrome Hearts has continuously used the CHROME HEARTS Trademarks,

including the CH Plus Mark, in interstate commerce in connection with the sale, distribution,

promotion, and advertising of genuine Chrome Hearts Products since their respective dates of first

use as noted on the federal trademark registration certificates.

       19.     The CHROME HEARTS Trademarks identify, in the United States and throughout

the world, high quality leather fashions, jewelry and accessories designed and manufactured by

Chrome Hearts.

       20.     Due to Chrome Hearts’ longstanding use of its marks, extensive sales, and

significant advertising and promotional activities, the CHROME HEARTS Trademarks have

achieved widespread acceptance and recognition among the consuming public and trade

throughout the United States, including in Illinois and this Judicial District.

       21.     The CHROME HEARTS Trademarks are distinctive when applied to the Chrome

Hearts Products, signifying to the consumers that the products originate from Chrome Hearts and

are manufactured to Chrome Hearts’ high quality standards.                Whether Chrome Hearts

manufactures the products itself or licenses others to do so, Chrome Hearts has ensured that

products bearing its trademarks are manufactured to the highest quality standards. Chrome Hearts

Products branded under the CHROME HEARTS Trademarks have been widely accepted by the

public and are enormously popular.         In view of this popularity, the CHROME HEARTS

Trademarks are famous marks.


                                                 19
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 20 of 30 PageID #:20




The Defendants

       22.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified on

Schedule A and/or other seller aliases not yet known to Chrome Hearts. Upon information and

belief, Defendants reside and/or operate in the People’s Republic of China or other foreign

jurisdictions with lax trademark enforcement systems, or redistribute products from the same or

similar sources in those locations. Defendants have the capacity to be sued pursuant to Federal

Rule of Civil Procedure 17(b).

       23.     On information and belief, Defendants, either individually or jointly, operate one

or more e-commerce stores under the Seller Aliases listed in Schedule A attached hereto. Tactics

used by Defendants to conceal their identities and the full scope of their operation make it virtually

impossible for Chrome Hearts to discover Defendants’ true identities and the exact interworking

of their counterfeit network. If Defendants provide additional credible information regarding their

identities, Chrome Hearts will take appropriate steps to amend the Complaint.

                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

       24.     The success of the Chrome Hearts brand has resulted in its significant

counterfeiting. Consequently, Chrome Hearts has a worldwide anti-counterfeiting program and

regularly investigates suspicious e-commerce stores identified in proactive Internet sweeps and

reported by consumers. In recent years, Chrome Hearts has identified numerous fully interactive,

e-commerce stores, including those operating under the Seller Aliases, which were offering for

sale and/or selling Counterfeit Chrome Hearts Products to consumers in this Judicial District and

throughout the United States. E-commerce sales, including through e-commerce stores like those

of Defendants, have resulted in a sharp increase in the shipment of unauthorized products into the


                                                 20
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 21 of 30 PageID #:21




United States. Exhibit 3, Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection

(“CBP”) Intellectual Property Seizure Statistics Report. Over 90% of all CBP intellectual property

seizures were smaller international mail and express shipments (as opposed to large shipping

containers). Id. Over 85% of CBP seizures originated from mainland China and Hong Kong. Id.

Counterfeit and pirated products account for billions in economic losses, resulting in tens of

thousands of lost jobs for legitimate businesses and broader economic losses, including lost tax

revenue.

       25.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 4, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of the

Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also report on “Combating Trafficking in

Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland Security’s Office

of Strategy, Policy, and Plans (Jan. 24, 2020), attached as Exhibit 5 and finding that on “at least

some e-commerce platforms, little identifying information is necessary for a counterfeiter to begin

selling” and recommending that “[s]ignificantly enhanced vetting of third-party sellers” is

necessary. Counterfeiters hedge against the risk of being caught and having their websites taken

down from an e-commerce platform by preemptively establishing multiple virtual store-fronts.

Exhibit 5 at p. 22. Since platforms generally do not require a seller on a third-party marketplace

to identify the underlying business entity, counterfeiters can have many different profiles that can

appear unrelated even though they are commonly owned and operated. Exhibit 5 at p. 39. Further,

“E-commerce platforms create bureaucratic or technical hurdles in helping brand owners to locate

or identify sources of counterfeits and counterfeiters.” Exhibit 4 at 186-187.


                                                21
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 22 of 30 PageID #:22




       26.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on information

and belief, have sold Counterfeit Chrome Hearts Products to residents of Illinois.

       27.     Defendants concurrently employ and benefit from substantially similar advertising

and marketing strategies. For example, Defendants facilitate sales by designing the e-commerce

stores operating under the Seller Aliases so that they appear to unknowing consumers to be

authorized online retailers, outlet stores, or wholesalers. E-commerce stores operating under the

Seller Aliases look sophisticated and accept payment in U.S. dollars via credit cards, Alipay,

Amazon Pay, Western Union and/or PayPal. E-commerce stores operating under the Seller Aliases

often include content and images that make it very difficult for consumers to distinguish such

stores from an authorized retailer. Chrome Hearts has not licensed or authorized Defendants to

use any of its CHROME HEARTS Trademarks, and none of the Defendants are authorized

retailers of genuine Chrome Hearts Products.

       28.     Many Defendants also deceive unknowing consumers by using the CHROME

HEARTS Trademarks without authorization within the content, text, and/or meta tags of their e-

commerce stores in order to attract various search engines crawling the Internet looking for

websites relevant to consumer searches for Chrome Hearts Products. Other e-commerce stores

operating under Seller Aliases omit using CHROME HEARTS Trademarks in the item title to

evade enforcement efforts while using strategic item titles and descriptions that will trigger their

listings when consumers are searching for Chrome Hearts Products.

       29.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to e-


                                                 22
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 23 of 30 PageID #:23




commerce platforms. On information and belief, certain Defendants have anonymously registered

and maintained Seller Aliases to prevent discovery of their true identities and the scope of their e-

commerce operation.

       30.     On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Chrome Hearts Products. Such

seller alias registration patterns are one of many common tactics used by the Defendants to conceal

their identities and the full scope and interworking of their counterfeiting operation, and to avoid

being shut down.

       31.     Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features such as use of the same registration

patterns, accepted payment methods, check-out methods, keywords, illegitimate search engine

optimization (SEO), advertising tactics, similarities in price and quantities, the same incorrect

grammar and misspellings, and/or the use of the same text and images. Additionally, Counterfeit

Chrome Hearts Products for sale by the Seller Aliases bear similar irregularities and indicia of

being counterfeit to one another, suggesting that the Counterfeit Chrome Hearts Products were

manufactured by and come from a common source and that Defendants are interrelated.

       32.     On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.


                                                 23
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 24 of 30 PageID #:24




       33.     Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Chrome Hearts’ enforcement

efforts. On information and belief, Defendants maintain off-shore bank accounts and regularly

move funds from their financial accounts to off-shore bank accounts outside the jurisdiction of this

Court to avoid payment of any monetary judgment awarded to Chrome Hearts. Indeed, analysis

of financial account transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based financial accounts to off-shore accounts

outside the jurisdiction of this Court.

       34.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit Chrome Hearts Products in the same transaction, occurrence, or series of

transactions or occurrences. Defendants, without any authorization or license from Chrome

Hearts, have jointly and severally, knowingly and willfully used and continue to use the CHROME

HEARTS Trademarks in connection with the advertisement, distribution, offering for sale, and

sale of Counterfeit Chrome Hearts Products into the United States and Illinois over the Internet.

       35.     Defendants’ unauthorized use of the CHROME HEARTS Trademarks in

connection with the advertising, distribution, offering for sale, and sale of Counterfeit Chrome

Hearts Products, including the sale of Counterfeit Chrome Hearts Products into the United States,

including Illinois, is likely to cause and has caused confusion, mistake, and deception by and

among consumers and is irreparably harming Chrome Hearts.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       36.     Chrome Hearts hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

                                                24
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 25 of 30 PageID #:25




       37.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered CHROME

HEARTS Trademarks in connection with the sale, offering for sale, distribution, and/or advertising

of infringing goods.     The CHROME HEARTS Trademarks are highly distinctive marks.

Consumers have come to expect the highest quality from Chrome Hearts Products offered, sold or

marketed under the CHROME HEARTS Trademarks.

       38.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products using counterfeit

reproductions of the CHROME HEARTS Trademarks without Chrome Hearts’ permission.

       39.     Chrome Hearts is the exclusive owner of the CHROME HEARTS Trademarks.

Chrome Hearts’ United States Registrations for the CHROME HEARTS Trademarks (Exhibit 1)

are in full force and effect. Upon information and belief, Defendants have knowledge of Chrome

Hearts’ rights in the CHROME HEARTS Trademarks, and are willfully infringing and

intentionally using counterfeits of the CHROME HEARTS Trademarks. Defendants’ willful,

intentional and unauthorized use of the CHROME HEARTS Trademarks is likely to cause and is

causing confusion, mistake, and deception as to the origin and quality of the Counterfeit Chrome

Hearts Products among the general public.

       40.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       41.     Chrome Hearts has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Chrome Hearts will continue to suffer irreparable harm to its reputation and the goodwill

of its well-known CHROME HEARTS Trademarks.




                                                25
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 26 of 30 PageID #:26




        42.    The injuries and damages sustained by Chrome Hearts have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit Chrome Hearts Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

        43.    Chrome Hearts hereby re-alleges and incorporates by reference the allegations set

forth in the preceding paragraphs.

        44.    Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Chrome Hearts Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Chrome

Hearts or the origin, sponsorship, or approval of Defendants’ Counterfeit Chrome Hearts Products

by Chrome Hearts.

        45.    By using the CHROME HEARTS Trademarks on the Counterfeit Chrome Hearts

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Chrome Hearts Products.

        46.    Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Chrome Hearts Products to the general public involves the

use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. §

1125.

        47.    Chrome Hearts has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Chrome Hearts will continue to suffer irreparable harm to its reputation and the goodwill

of its Chrome Hearts brand.




                                                26
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 27 of 30 PageID #:27




                                    PRAYER FOR RELIEF

WHEREFORE, Chrome Hearts prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

   and all persons acting for, with, by, through, under, or in active concert with them be

   temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the CHROME HEARTS Trademarks or any reproductions, counterfeit copies, or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Chrome Hearts Product or is not authorized by Chrome Hearts to be sold in connection

           with the CHROME HEARTS Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Chrome Hearts Product or any other product produced by Chrome Hearts that is not

           Chrome Hearts’ or not produced under the authorization, control, or supervision of

           Chrome Hearts and approved by Chrome Hearts for sale under the CHROME HEARTS

           Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

           Counterfeit Chrome Hearts Products are those sold under the authorization, control, or

           supervision of Chrome Hearts, or are sponsored by, approved by, or otherwise

           connected with Chrome Hearts;

       d. further infringing the CHROME HEARTS Trademarks and damaging Chrome Hearts’

           goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or


                                                 27
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 28 of 30 PageID #:28




          inventory not manufactured by or for Chrome Hearts, nor authorized by Chrome Hearts

          to be sold or offered for sale, and which bear any of Chrome Hearts’ trademarks,

          including the CHROME HEARTS Trademarks, or any reproductions, counterfeit

          copies, or colorable imitations thereof;

2) Entry of an Order that, upon Chrome Hearts’ choosing, the registrant of the Domain Names

   shall be changed from the current registrant to Chrome Hearts, and that the domain name

   registries for the Domain Names, including, but not limited to, VeriSign, Inc., Neustar, Inc.,

   Afilias Limited, CentralNic, Nominet, and the Public Interest Registry, shall unlock and

   change the registrar of record for the Domain Names to a registrar of Chrome Hearts’ selection,

   and that the domain name registrars, including, but not limited to, GoDaddy Operating

   Company, LLC (“GoDaddy”), Name.com, PDR LTD. d/b/a PublicDomainRegistry.com

   (“PDR”), and Namecheap Inc. (“Namecheap”), shall take any steps necessary to transfer the

   Domain Names to a registrar account of Chrome Hearts’ selection; or that the same domain

   name registries shall disable the Domain Names and make them inactive and untransferable;

3) Entry of an Order that, upon Chrome Hearts’ request, those with notice of the injunction,

   including, without limitation, any online marketplace platforms such as eBay, AliExpress,

   Alibaba, Amazon, Wish.com, and Dhgate (collectively, the “Third Party Providers”) shall

   disable and cease displaying any advertisements used by or associated with Defendants in

   connection with the sale of counterfeit and infringing goods using the CHROME HEARTS

   Trademarks;

4) That Defendants account for and pay to Chrome Hearts all profits realized by Defendants by

   reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for




                                               28
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 29 of 30 PageID #:29




   infringement of the CHROME HEARTS Trademarks be increased by a sum not exceeding

   three times the amount thereof as provided by 15 U.S.C. § 1117;

5) In the alternative, that Chrome Hearts be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   CHROME HEARTS Trademarks;

6) That Chrome Hearts be awarded its reasonable attorneys’ fees and costs; and

7) Award any and all other relief that this Court deems just and proper.




                                               29
    Case: 1:21-cv-02042 Document #: 1 Filed: 04/15/21 Page 30 of 30 PageID #:30




Dated this 15th day of April 2021.    Respectfully submitted,

                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Jake M. Christensen
                                      Martin F. Trainor
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      jchristensen@gbc.law
                                      mtrainor@gbc.law

                                      Counsel for Plaintiff Chrome Hearts LLC




                                        30
